DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgement is made that this application is a CON of 16/863,594 and a CIP of 15/853,391.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “5402” & “5404” of fig. 54A/B; “6704”, “6022”, & “6019” of fig. 60  
Additionally, the Examiner notes that in fig. 156 (emphasis added) “1st NON-CONTACTS SENSOR” AND “2ND NON-CONTACTS SENSOR” are grammatically awkward, the Examiner suggesting “NON-CONTACT[[S]]”
The drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings. As a matter of practicality, the Examiner will continue to focus on the portions of the drawings pertaining directly to the subject matter of the instant claims (e.g., particular emphasis was given to aspects of figs. 51, 52, 54A, 54B, 55, 60, 67A, 67B, 68, & 156). For the other drawings, the Examiner suggests reviewing the parent application ‘391 (and any other continuations thereof) for previously made suggestions for corrections to drawings previously presented to the Examiner therein; likewise, the Examiner suggests reviewing any other related/associated applications (such as ‘594) for drawing correction suggestions therein as examination thereof becomes available to the Applicant. 

Specification
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification. Similar to the suggestions pertaining to the drawings above, the Examiner likewise suggests that Applicant review any suggestions for corrections made in related/associated applications.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim(s) 3 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for contacting mechanical sensors and for non-contacting sensors comprising a non-contact means such as electrical or visual (e.g., “electro-mechanical sensor is enabled), does not reasonably provide enablement of a non-contacting mechanical sensor (i.e., a mechanical sensor absent a non-contact means). The Examiner notes that the full scope of the claim includes a mechanical sensor paradoxically mechanically interacting with the encoder wheel in a non-contact manner. 
The Examiner suggests one of: removing “mechanical sensor” from the list of non-contact sensors of claim 3; including a non-contact means associated with the mechanical sensor of claim 3; or broadening the independent claim as well as the dependent claim to include non-contact sensors (the Examiner notes with regards to the allowable subject matter that broadening the encoder sensor to further include contact sensors is acceptable).
The Examiner respectfully concludes that the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
If applicant wishes to provide further explanation or dispute the Examiner’s scope of enablement rejection, applicant should identify non-contacting-mechanical encoder sensors and support thereof with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action, and provide a reasonable explanation of how mechanical sensing is non-contacting.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Ghorbel et al (US 20040173116 A1; hereafter “Ghorbel”).
 
Regarding independent claim 1,
 Ghorbel teaches an apparatus (robot/tool 10 best shown in fig. 6; circuitry detail best shown in fig. 4; software/modules best shown in fig. 5) for tracking inspection data (Title “Autonomous Robotic Crawler For In-pipe Inspection”; [0051] “flexible couplings allows robot 10 to reduce or increase its number of segments, which may be useful for unloading payloads, recovering payloads, etc., in a conduit” [0063] “any number of modules may be used”; Examiner notes that fig. 6 best shows a plurality of segments, while fig. 3 shows additional details of a single segment therefor; additional obviousness analysis follows), comprising:
an inspection chassis (chassis of robot 10, inclusive of segment 50) comprising a plurality of inspection sensors (fig. 6, sensors 72; not shown are additional sensors in sections) configured to interrogate an inspection surface (surface of pipe) ([0040] “Sensors 72 may be any desired sensor type, including but not limited to Hall effect sensors, ultrasonic sensors, acoustic sensors, visual and optical inspection sensors, radiographic sensors, magnetic particle sensors, magnetic field sensors, electrical and eddy current sensors, penetrant sensors, pressure sensors, chemical sensors, leak sensors, microwave sensors, pressure and flow sensors, and thermal sensors, etc.”; [0030] “End sections 22, 24 may house components such as sensor and tool components (not shown)”);
a first drive module (a first drive/r module section; not fully labeled in fig. 6, see fig. 3 showing labels for drive & driver module sections 22/24 of drive segment 20; Examiner further notes that each section of wheels shown in fig. 6 is likewise considered an exemplary drive module) coupled (coupling includes both direct/indirect claim interpretation; see also fig. 6, coupling 75) to the inspection chassis (chassis of robot 10) ([0030] “First segment 20 preferably includes two end sections 22, 24, and a motor 56 disposed between end sections 22 and 24. End segment 22 can be characterized as a drive module and end segment 24 can be characterized as a driver module”), the first drive module (a first drive/r module section) comprising a first passive encoder wheel (passive mode wheel for wheel-mounted optical encoder of drive/r module section) and a first non-contact sensor (optical encoder) positioned in proximity to the first passive encoder wheel (passive mode wheel for wheel-mounted optical encoder of drive/r 
a second drive module (a second drive/r module section; not labeled in fig. 6, see fig. 1 showing labels for drive & driver module sections 22/24) coupled to the inspection chassis (chassis of robot 10), the second drive module (a second drive/r module section) comprising a second passive encoder wheel (passive mode wheel for wheel-mounted optical encoder of drive/r module section) and a second non-contact sensor (optical encoder) positioned in proximity to the second passive encoder wheel (passive mode wheel for wheel-mounted optical encoder of drive/r module section), wherein the second non-contact sensor (optical encoder) provides a second movement value corresponding to the second passive encoder wheel (passive mode wheel for wheel-mounted optical encoder of drive/r module section); and
an inspection position circuit (hardware best shown in fig. 4, see segment 50 comprising integrated circuit 58; software best shown in fig. 5, see software architecture 100 comprising navigation module 150) ([0038]-[0039] hardware of circuit details; [0043]-[0049] software/module details) structured to determine a relative position of the inspection chassis (chassis of robot 10) in response to the first movement value and the second movement value ([0046] “ Navigation module 150 preferably records the position of a wheel-mounted optical encoder 31, time-tags the information, and stores in it a database. Navigation module 150 communicates with database manager module 120. In other embodiments, the position of the tool in the pipe may be determined using one or more optical encoders. Using any suitable technology, the optical encoders can be used to sense distance traveled. In a preferred embodiment, at least two and more preferably at least three optical encoders are included on robot 10. The data or signals from each encoder are collected and processed so as to give a more accurate calculation of the 
The Examiner notes with respect to the above teachings being shown in different figures, that while the reference does not expressly show all of the above claimed features clearly in a single depicted embodiment as a single figure, either one of ordinary skill in the art would at once envisaged the combination from the generic teachings thereof and/or specific possible choices of the structural components thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to nevertheless so combine the above features for the purpose and combinations as proposed by said reference and as analyzed by the Examiner including the citations and/or Examiner comments provided above in reference to the claimed features. Pertinently, the Examiner further notes that "Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness", see Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). More particularly, it is Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the various embodied configurations/figures of Ghorbel for the motivations of usefulness as put forth by Ghorbel and further emphasizing that Ghorbel’s invention allows for any number of modules and/or segments in variable order which is useful for providing additional sensors and/or power equipment or carry various modules and/or specialized sensors as well or alternatively for unloading/recovering payloads (see [0051] & [0063]) and/or for providing alternative propulsion mechanisms ([0052]), and that the combination of the above noted features is directed to enabling said modularity and thus contributing to the full potential and usefulness of Ghorbel’s invention for inspection in a variety of conditions and/or for a variety of inspectable surfaces.
The Examiner additionally notes that while a distributed circuit computing resource meets a broad—yet reasonable—interpretation in view of the disclosure, Ghorbel does not expressly state wherein the circuitry are distinctly separate into the claimed circuits.
However, the Examiner notes that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and that forming in one piece an article which has formerly been formed in two pieces and put Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to reallocate control operations to specialized circuitry components of a controller as convenient, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so allocate with the expected benefits that the circuitry for each task can then be more specialized and more easily replaced and/or repaired/updated.

Regarding independent claim 9,
 Ghorbel teaches a method for determining a location of a robot (robot/tool 10 best shown in fig. 6; circuitry detail best shown in fig. 4; software/modules best shown in fig. 5) (Title “Autonomous Robotic Crawler For In-pipe Inspection”; [0051] “flexible couplings allows robot 10 to reduce or increase its number of segments, which may be useful for unloading payloads, recovering payloads, etc., in a conduit” [0063] “any number of modules may be used”; Examiner notes that fig. 6 best shows a plurality of segments, while fig. 3 shows additional details of a single segment therefor; additional obviousness analysis follows), comprising:
identifying (via navigational module 150) an initial position of the robot (fig. 6, robot 10);
providing a first movement value (measured via optical encoder) of a first encoder wheel (passive mode wheel for wheel-mounted optical encoder of drive/r module section) for a first drive module (a first drive/r module section; not fully labeled in fig. 6, see fig. 3 showing labels for drive & driver module sections 22/24 of drive segment 20; Examiner further notes that each section of wheels shown in fig. 6 is likewise considered an exemplary drive module) ([0030] “First segment 20 preferably includes two end sections 22, 24, and a motor 56 disposed between end sections 22 and 24. End segment 22 can be characterized as a drive module and end segment 24 can be characterized as a driver module”), the first drive module (a first drive/r module section) ([0046] “Navigation module 150 preferably records the position of a wheel-mounted optical encoder 31”);
providing a second movement value (measured via optical encoder) of a second encoder wheel (passive mode wheel for wheel-mounted optical encoder of drive/r module section) for a second drive module (a second drive/r module section);

determining a current position of the robot (fig. 6, robot 10) in response to the position change value and a previous position of the robot (fig. 6, robot 10) ([0038]-[0039] hardware of circuit details; [0043]-[0049] software/module details; ([0046] “ Navigation module 150 preferably records the position of a wheel-mounted optical encoder 31, time-tags the information, and stores in it a database. Navigation module 150 communicates with database manager module 120. In other embodiments, the position of the tool in the pipe may be determined using one or more optical encoders. Using any suitable technology, the optical encoders can be used to sense distance traveled. In a preferred embodiment, at least two and more preferably at least three optical encoders are included on robot 10. The data or signals from each encoder are collected and processed so as to give a more accurate calculation of the tool's position. data fusion techniques and/or signal redundancy techniques. These or other algorithms are used to better estimate the position of the tool”).
The Examiner notes with respect to the above teachings being shown in different figures, that while the reference does not expressly show all of the above claimed features clearly in a single depicted embodiment as a single figure, either one of ordinary skill in the art would at once envisaged the combination from the generic teachings thereof and/or specific possible choices of the structural components thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to nevertheless so combine the above features for the purpose and combinations as proposed by said reference and as analyzed by the Examiner including the citations and/or Examiner comments provided above in reference to the claimed features. Pertinently, the Examiner further notes that "Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness", see Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). More particularly, it is Examiner’s position that it 

Regarding claim 2, which depends on claim 1,
 Ghorbel teaches wherein the first and second movement values are in response to a rotation of the first and second passive encoder wheels (passive mode wheels for wheel-mounted optical encoders of drive/r module sections) respectively.

Regarding claim 3, which depends on claim 1,
 Ghorbel teaches wherein the first and second non-contact sensors (optical encoders) are selected from a list consisting of a visual sensor ([0046] “optical encoders”), an electro-mechanical sensor, and a mechanical sensor.

Regarding claim 4, which depends on claim 1,
 Ghorbel teaches further comprising a processed data circuit (hardware best shown in fig. 4, see segment 50 comprising integrated circuit 58; software best shown in fig. 5, see software architecture 100 comprising master control program 130 and database manager 120) structured to:
receive the relative position of the inspection chassis (chassis of robot 10) and inspection data from the plurality of inspection sensors (fig. 6, sensors 72) (see navigation and sensor management connections to database manager in fig. 5; see also citations below); and
determine relative position-based inspection data in response to the relative position and the inspection data (Title “Autonomous Robotic Crawler For In-pipe Inspection”; [0045] “Master control program module 130 is the intelligence of robot 10”; [0043] “The software 100 includes real-time navigation module 150, a sensor management module 160, a drive motor control module 170, and a tool control module 180”;  [0044] Database manager module 120 maintains and organizes the information or data in a database. Database manager module 120 may communicate with at least navigation module 150, sensor management module 160, master control program module 130, and fault detection and resolution module 140. In a preferred embodiment, database manager module 120 receives and stores time-tagged information from navigation module 150 and sensor management module 160. Database manager module 120 is also capable of recording significant events”; [0045] “Master control program 130 also obtains location and sensor information from a database”; [0046] “Navigation module 150 preferably records the position of a wheel-mounted optical encoder 31, time-tags the information, and stores in it a database. Navigation module 150 communicates with database manager module 120. In other embodiments, the position of the tool in the pipe may be determined using one or more optical encoders. Using any suitable technology, the optical encoders can be used to sense distance traveled. In a preferred embodiment, at least two and more preferably at least three optical encoders are included on robot 10. The data or signals from each encoder are collected and processed so as to give a more accurate calculation of the tool's position. data fusion techniques and/or signal redundancy techniques. These or other algorithms are used to better estimate the position of the tool”).

Regarding claim 10, which depends on claim 9,
 Ghorbel teaches wherein providing the first movement value comprises measuring a rotation (via optical encoder) of the first encoder wheel (passive mode wheel for wheel-mounted optical encoder of drive/r module section) ([0046] “Navigation module 150 preferably records the position of a wheel-mounted optical encoder 31”).

Regarding claim 5, which depends on claim 1,
 Ghorbel teaches wherein the inspection position circuit (hardware best shown in fig. 4, see segment 50 comprising integrated circuit 58; software best shown in fig. 5, see software architecture 100 comprising navigation module 150) is structured to determine the relative position of the inspection chassis (chassis of robot 10) in response to the first 
Ghorbel is silent to wherein determining the relative position is in response to the encoder wheel circumferences.
However, the Examiner takes Official Notice that determinations of position changes from wheel encoders is conventionally calculated from encoder wheel circumference.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned conventional determinations from circumference with Ghorbel’s navigation calculations thereby providing a known means for so calculating distance traveled (Examiner notes that fundamentally the circumference of a wheel is equivalent to the distance traveled by the wheel when the wheel turns one complete rotation). 
Therefore, Ghorbel as so modified by conventional knowledge suggests to an ordinary artisan wherein the inspection position circuit (hardware best shown in fig. 4, see segment 50 comprising integrated circuit 58; software best shown in fig. 5, see software architecture 100 comprising navigation module 150) is further structured to determine the relative position of the inspection chassis (chassis of robot 10) in response to a first circumference value (circumference value of first wheel) of the first passive encoder wheel (passive mode wheel for wheel-mounted optical encoder of drive/r module section) and a second circumference value (circumference of second wheel) of the second passive encoder wheel (passive mode wheel for wheel-mounted optical encoder of drive/r module section).

Regarding claim 11, which depends on claim 10,
 Ghorbel teaches wherein calculating a passive position change value is done in response to the first movement value (measured via optical encoder of wheel) of the first encoder wheel (passive mode wheel for wheel-mounted optical encoder of drive/r module section).
Ghorbel is silent to wherein calculating the position change value is in response to the first encoder wheel circumference.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned conventional determinations from circumference with Ghorbel’s navigation calculations thereby providing a known means for so calculating distance traveled (Examiner notes that fundamentally the circumference of a wheel is equivalent to the distance traveled by the wheel when the wheel turns one complete rotation). 
Therefore, Ghorbel as so modified by conventional knowledge suggests to an ordinary artisan wherein calculating a passive position change value is done in response to the first movement value (measured via optical encoder of wheel) and a circumference (circumference value of first wheel) of the first encoder wheel (passive mode wheel for wheel-mounted optical encoder of drive/r module section).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Ghorbel in view of Applicant cited Troy et al (US 20140278221 A1; hereafter “Troy”).

Regarding claim 12, which depends on claim 11,
 Ghorbel suggests (additional obviousness analysis follows) to an ordinary artisan wherein calculating a passive position change value is done in response to a distance between the first and second encoder wheels (passive mode wheels for wheel-mounted optical encoders of drive/r module sections) ([0046] “The data or signals from each encoder are collected and processed so as to give a more accurate calculation of the tool's position. data fusion techniques and/or signal redundancy techniques. These or other algorithms are used to better estimate the position of the tool”; the Examiner notes that there are a plurality of wheels with encoders at a plurality of locations along the axis of the robotic tool as well as being azimuthally offset along the circumference of the tool, and one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that a fusion technique algorithm for determining position would be in response to a distance between said wheels).
Ghorbel does not explicitly state wherein calculating a passive position change value is done in response to a distance between the first and second encoder wheels.

Furthermore, Troy teaches wherein calculating a position change value is done in response to a distance between encoder wheels  (Title “Self-Contained Holonomic Tracking Method And Apparatus For Non-Destructive Inspection”; [0029] “wheels/encoder assemblies”; [0030] the kinematics equations of motion that define the orientation and position” and “where R is the radius of the omni wheel, e.sub.i is each encoder count (i=0 through 3) relative to the starting location, c is the number of encoder counts per rotation, W is the width (i.e., the distance between one set of omni-wheels), and L is the length (the distance between the other set of omni-wheels)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Troy’s position calculations based on distance between encoder wheels with Ghorbel’s method thereby providing a more robust and accurate position determination which is a function of the geometry of the robot.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Ghorbel in view of Applicant cited Garvey et al (US 20130070068 A1; hereafter “Garvey”).
Regarding claim 7 and claim 8, where claim 7 depends on claim 1 and claim 8 depends on claim 7,
Ghorbel is silent to item 1): wherein the inspection position circuit is further structured to determine the relative position of the inspection chassis in response to a reference position. Ghorbel does not teach item 2): (limitation of claim 8) wherein the reference position is selected from a list of positions consisting of:
 a global positioning system location, a specified latitude and longitude, a plant location reference, an inspection surface location reference, and an equipment location reference.
Pertinent to item 1), the Examiner takes Official Notice that identifying a location is typically relative to a reference position.

Ghorbel as modified still does not expressly teach wherein the reference position is selected from a list of positions consisting of:
 a global positioning system location, a specified latitude and longitude, a plant location reference, an inspection surface location reference, and an equipment location reference.
Further regarding item 1) and regarding item 2), Garvey teaches (relevant to limitation of claim 7) determining the relative position of the inspection apparatus in response to a reference position, (relevant to limitation of claim 8) wherein the reference position is selected from a list of positions consisting of:
 a global positioning system location, a specified latitude and longitude, a plant location reference, an inspection surface location reference, and an equipment location reference ([0001] “inspection and surveillance of an area”; [0060] “Tracking point C has to do with identifying a location of an operator and/or a survey instrument 1 or a part of a survey instrument such as an extended housing portion 9. This identifying a location is typically relative to a reference point A and/or reference point B and or other reference points either inside or outside an area of interest. For example a global positioning system (GPS) is useful for identifying a location outdoors within say 10 meters and with intermittent dependability due to interruptions or interferences commonly associated with GPS. For another example a range and azimuth from a known reference point (A, B, or other) or triangulation among multiple reference points are well known ways to locate a point in 2D or 3D spatial coordinates”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Garvey’s determining of relative position of an inspection apparatus relative to a reference point—such as points of interest and/or from GPS—thereby providing a well known and typical means of determining position useful for conveying relevant information in a format convenient for inspection analysis.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Ghorbel in view of newly cited Conner et al (NPL Improved dead reckoning using caster wheel sensing on a differentially steered 3-wheeled autonomous vehicle; hereafter “Conner”).
Regarding claim 13, which depends on claim 9,
 Ghorbel teaches further comprising:
receiving a first driven movement value (measured via encoder of non-passive mode wheel)  for the first drive module (a first drive/r module section) ([0015], [0035], & [0046] non/passive de/activated mode details);
receiving a second driven movement value (measured via encoder of non-passive mode wheel)  for the second drive module (a second drive/r module section);
calculating a driven position change value for the robot (fig. 6, robot 10) in response to the first and second driven movement values ([0046]);
and (pertinent to analysis) determining navigational information via sensor fusion and/or signal redundancy techniques for each passive and non-passive mode wheel encoder ([0046] “The data or signals from each encoder are collected and processed so as to give a more accurate calculation of the tool's position. data fusion techniques and/or signal redundancy techniques. These or other algorithms are used to better estimate the position of the tool”).
Ghorbel does not teach: determining a difference between the driven position change value and the passive position change value, and setting an alarm value in response to the difference exceeding a maximum position noise value.
Connor teaches receiving a first driven movement value for a first drive module (denoting driven left), receiving a second driven movement value for a second drive module (denoting driven right), calculating a driven position change value for a robot (see fig. 1 showing exemplary robot; see path figures showing path and path differences); and determining a difference between the driven position change value and the passive position change value (Abstract “fuse the data between the drive wheel encoders and the caster data”; section 4.1 Simulation of Systematic Errors “Because the caster wheel sensors provide another estimate of speed and steering, independent of the drive wheel encoder feedback, the observer is able to partially correct for the error in the wheel diameter estimation”, the Examiner further notes that the last paragraph of section 4.1 establishes that the “benefits generally outweigh the risks”; section 4.2 Simulation of Non-systematic Errors “During slippage, the drive wheel encoders will register rotation, without a corresponding linear movement. The caster wheel encoders will only register the actual movement of the vehicle since the caster is a passive device”; Conclusion “This 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Connor’s difference determination between passive and driven positional changes with Ghorbel’s method thereby providing identification of errors such as driven mode slippage and providing a sensor fusion technique for alleviating the errors. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine Connor’s external localization when required for excessive errors in position estimates with Ghorbel’s method thereby further required correction for errors signifying unreliability of driven wheel encoders and thus bounding the inaccuracy of position tracking.
Therefore Ghorbel as modified by Connor suggests determining a difference between the driven position change value and the passive position change value and setting an alarm value in response to the difference exceeding a maximum position noise value (i.e., the alarm requirement for external localization correction for errors exceeding a threshold difference tolerance). The Examiner further notes that the particular tolerance of deviation is application dependent for the desired level of accuracy. 


Claim(s) 14- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Ghorbel in view of Applicant cited Garvey and in further view of Applicant cited Skrinde (US 20120215348 A1; hereafter “Skrinde”).

Regarding independent claim 14,
 Ghorbel teaches a system (robot/tool 10 best shown in fig. 6; circuitry detail best shown in fig. 4; software/modules best shown in fig. 5) for tracking inspection data (Title “Autonomous Robotic Crawler For In-pipe Inspection”; [0051] “flexible couplings allows robot 10 to reduce or increase its number of segments, which may be useful for unloading payloads, recovering payloads, etc., in a conduit” [0063] “any number of modules may be used”; Examiner notes that fig. 6 best shows a plurality of segments, while fig. 3 shows additional details of a single segment therefor; additional obviousness analysis follows), comprising:
an inspection robot (fig. 6, robot 10) comprising:
an inspection chassis (chassis of robot 10) comprising a plurality of inspection sensors (fig. 6, sensors 72) configured to interrogate an inspection surface (surface of pipe) ([0040] “Sensors 72 may be any desired sensor type, including but not limited to Hall effect sensors, ultrasonic sensors, acoustic sensors, visual and optical inspection sensors, radiographic sensors, magnetic particle sensors, magnetic field sensors, electrical and eddy current sensors, penetrant sensors, pressure sensors, chemical sensors, leak sensors, microwave sensors, pressure and flow sensors, and thermal sensors, etc.”; [0030] “End sections 22, 24 may house components such as sensor and tool components (not shown)”);
a first drive module (a first drive/r module section) coupled to the inspection chassis (chassis of robot 10), the first drive module (a first drive/r module section) comprising a first passive encoder wheel (passive mode wheel for wheel-mounted optical encoder of drive/r module section) and a first non-contact sensor (optical encoder) positioned in proximity to the first passive encoder wheel (passive mode wheel for wheel-mounted optical encoder of drive/r module section), wherein the first non-contact sensor (optical encoder) provides a first movement value corresponding to the first passive encoder wheel (passive mode wheel for wheel-mounted optical encoder of drive/r module section) ([0030] “First segment 20 preferably includes two end sections 22, 24, and a motor 56 disposed between end sections 22 and 24. End segment 22 can be 
a second drive module (a second drive/r module section) coupled to the inspection chassis (chassis of robot 10), the second drive module (a second drive/r module section) comprising a second passive encoder wheel (passive mode wheel for wheel-mounted optical encoder of drive/r module section) and a second non-contact sensor (optical encoder) positioned in proximity to the second passive encoder wheel (passive mode wheel for wheel-mounted optical encoder of drive/r module section), wherein the second non-contact sensor (optical encoder) provides a second movement value corresponding to the second passive encoder wheel (passive mode wheel for wheel-mounted optical encoder of drive/r module section); and
an inspection position circuit (hardware best shown in fig. 4, see segment 50 comprising integrated circuit 58; software best shown in fig. 5, see software architecture 100 comprising navigation module 150) ([0038]-[0039] hardware of circuit details; [0043]-[0049] software/module details) structured to determine a relative position of the inspection robot (fig. 6, robot 10) in response to the first movement value and the second movement value ([0046] “ Navigation module 150 preferably records the position of a wheel-mounted optical encoder 31, time-tags the information, and stores in it a database. Navigation module 150 communicates with database manager module 120. In other embodiments, the position of 
further structured to store (via database manager 120) a position of the inspection robot (fig. 6, robot 10).
The Examiner notes with respect to the above teachings being shown in different figures, that while the reference does not expressly show all of the above claimed features clearly in a single depicted embodiment as a single figure, either one of ordinary skill in the art would at once envisaged the combination from the generic teachings thereof and/or specific possible choices of the structural components thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to nevertheless so combine the above features for the purpose and combinations as proposed by said reference and as analyzed by the Examiner including the citations and/or Examiner comments provided above in reference to the claimed features. Pertinently, the Examiner further notes that "Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness", see Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). More particularly, it is Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the various embodied configurations/figures of Ghorbel for the motivations of usefulness as put forth by Ghorbel and further emphasizing that Ghorbel’s invention allows for any number of modules and/or segments in variable order which is useful for providing additional sensors and/or power equipment or carry various modules and/or specialized sensors as well or alternatively for unloading/recovering payloads (see [0051] & [0063]) and/or for providing alternative propulsion mechanisms ([0052]), and that the combination of the above noted features is directed to enabling said modularity and thus contributing to the full potential and usefulness of Ghorbel’s invention for inspection in a variety of conditions and/or for a variety of inspectable surfaces.

However, the Examiner notes that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to reallocate control operations to specialized circuitry components of a controller as convenient, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so allocate with the expected benefits that the circuitry for each task can then be more specialized and more easily replaced and/or repaired/updated.
Ghorbel is silent to item: 1) wherein the inspection position circuit is further structured to determine the relative position of the inspection chassis in response to a reference position. Ghorbel does not teach item 2): wherein the system is for viewing inspection data and the inspection position circuit is further structured to provide the position of the inspection robot to the reference position to a user display device.
Pertinent to item 1), the Examiner takes Official Notice that identifying a location is typically relative to a reference position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a well-known and typical means of determining position relative to a reference position thereby usefully conveying location in a manner which can be easily understood.
Further regarding item 1) Garvey teaches determining the relative position of the inspection apparatus in response to a reference position, wherein the reference position is selected from a list of positions consisting of: a global positioning system location, a specified latitude and longitude, a plant location reference, an inspection surface location reference, and an equipment location reference ([0001] “inspection and surveillance of an area”; [0060] “Tracking point C has to do with identifying a location of identifying a location is typically relative to a reference point A and/or reference point B and or other reference points either inside or outside an area of interest. For example a global positioning system (GPS) is useful for identifying a location outdoors within say 10 meters and with intermittent dependability due to interruptions or interferences commonly associated with GPS. For another example a range and azimuth from a known reference point (A, B, or other) or triangulation among multiple reference points are well known ways to locate a point in 2D or 3D spatial coordinates”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Garvey’s determining of relative position of an inspection apparatus relative to a reference point—such as points of interest and/or from GPS—thereby providing a well known and typical means of determining position useful for conveying relevant information in a format convenient for inspection analysis.
Regarding item 2) and yet further pertinent to item 1), Skrinde teaches a system (distributed control having control system hardware and operating environment) (Title “Submersible robotically operable vehicle system for infrastructure maintenance and inspection”) for viewing inspection data from inspection sensors (SROV sensors for inspection) ([0158]-[0159] sensor types) with an inspection position circuit (portion of distributed control having control system hardware and operating environment for viewing inspection data) structured to provide the position of the inspection robot (SROV) to a user display device (user device with interface; see, fig. 19, interface 1912; see also fig. 20 computer 2002 as well as remote computer 2028; see also fig. 18 Central Control Unit CCU 1801 comprising a computer and an operator interface for remote control), wherein the user display device (user device with interface) is further structured to display relative position-based inspection data, wherein the relative position-based inspection data is displayed as an overlay of a map of the inspection surface (inspected work surface) ([0193] “images (e.g., visual, sonar, ultrasonic, thermal, etc.) from sensors or previously recorded still images may be overlaid with blueprints, schematics, computer generated images or renderings (e.g., of fouling, debris, or obstacles), and supplemented with other sensor data”; [0183] “combining pre-loaded submerged infrastructure data with sensor data” and “visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data” and “provides the operator with an accurate remote visual experience of the operation, enhanced by various simulated views of SROV position and orientation, and direct measures of work progress”; [0186] “associate and aggregate sensor data”; [0104] combination of sensors to monitor conditions and affect movement; [0195] “combines data from, for example, the Sensor Subsystem, the Intelligent Planning Subsystem, and the Navigation Subsystem to provide real-time display of the SROV and its environment”; [0198] “maps”; [0225] “navigation, mapping or control”; [0177] “monitors SROV parameters (e.g., position, travel, routing through the conduit, etc.); and navigates the SROV”; [0076] “feedback of positioning, movement”; [0118] “sensors focusing on position, location”; [0128] “positioning sensor to indicate the position of travel” and “sensor arrays as required to instrument articulation issues (e.g., speed, acceleration”; [0132] “Sensors include any of the set of possible internal-to-the-module sensors (e.g., position, orientation…)”; [0138] “sensors oriented to general operations and navigation and that may include sensors to detect orientation (e.g., lateral and longitudinal trim, depth, etc.), tilt (e.g., pitch, yaw, or roll), position (e.g., external references, transit, natural landmarks, or artificial landmarks from which SROV position may be computed relative to a map)”; [0142] “reversing its recorded path”; [0143] “Position and orientation, both localized and global, of the rotating frame may be sensed via the Bus and on-board sensors for the Shoulder Module or a specific sub-portion pertinent to a specific sensor”; [0183] “show its position, orientation, and movements” and “views of SROV position and orientation”; [0187] “aggregates current real-world status data (returned by sensors (e.g., joint assembly, motion, positioning, and inspection sensors)”; [0198] “record of the insertion and transit of the SROV and its current position”; [0199] “The Navigation Subsystem (1960) receives signals and data relevant to SROV position and orientation, interprets those signals, determines SROV position and orientation, and forwards this information (1962) to other subsystems”; [0200] Positioning Subsystem; [0206] “sensors that provide measures of payout, position, operating, and health status”; [0225] “Other embodiments may utilize additional methods and means for determining position, including satellite or other global positioning frameworks, sonic, acoustic, laser telemetry, or any other practicable means that can provide positional data for the purposes of navigation, mapping or control”).


Regarding claim 15, which depends on claim 14,
 Ghorbel teaches further comprising a processed data circuit (hardware best shown in fig. 4, see segment 50 comprising integrated circuit 58; software best shown in fig. 5, see software architecture 100 comprising master control program 130 and database manager 120) structured to:
receive the relative position of the inspection chassis (chassis of robot 10) and inspection data from a subset of the plurality of inspection sensors (fig. 6, sensors 72; not shown are additional sensors in sections) ([0040] “Sensors 72 may be any desired sensor type, including but not limited to Hall effect sensors, ultrasonic sensors, acoustic sensors, visual and optical inspection sensors, radiographic sensors, magnetic particle sensors, magnetic field sensors, electrical and eddy current sensors, penetrant sensors, pressure sensors, chemical sensors, leak sensors, microwave sensors, pressure and flow sensors, and thermal sensors, etc.”; [0030] “End sections 22, 24 may house components such as sensor and tool components (not shown)”); and
determine relative position-based inspection data in response to the position and the inspection data (Title “Autonomous Robotic Crawler For In-pipe Inspection”; [0045] “Master control program module 130 is the intelligence of robot 10”; [0043] “The software 100 includes real-time operating system 110, a database manager module 120, a master control program module 130, a fault detection and resolution module 140, a navigation module 150, a sensor management module 160, a drive motor control module 170, and a tool control module 180”; [0044] Database manager module 120 maintains and organizes the information or data in a database. Database manager module 120 may communicate with at least navigation module 150, sensor management module 160, master control program module 130, and fault detection and resolution module 140. In a preferred embodiment, database  stores time-tagged information from navigation module 150 and sensor management module 160. Database manager module 120 is also capable of recording significant events”; [0045] “Master control program 130 also obtains location and sensor information from a database”; [0046] “Navigation module 150 preferably records the position of a wheel-mounted optical encoder 31, time-tags the information, and stores in it a database. Navigation module 150 communicates with database manager module 120. In other embodiments, the position of the tool in the pipe may be determined using one or more optical encoders. Using any suitable technology, the optical encoders can be used to sense distance traveled. In a preferred embodiment, at least two and more preferably at least three optical encoders are included on robot 10.
 
The data or signals from each encoder are collected and processed so as to give a more accurate calculation of the tool's position. data fusion techniques and/or signal redundancy techniques. These or other algorithms are used to better estimate the position of the tool”).

Regarding claim 16, which depends on claim 15,
 Ghorbel as modified (see analysis of independent claim, which includes combination with Skrinde’s display means and analysis of relative position information) suggests wherein the user display device (Skrinde, user device with interface) is further structured to display the relative position-based inspection data (Skrinde: [0193], [0183], [0186], [0104], [0195], citation details provided in independent claim).

Regarding claim 17, which depends on claim 16,
 Ghorbel as modified (see analysis of independent claim) suggests wherein the relative position-based inspection data is displayed (via Skrinde’s display means) as an overlay of a map of the inspection surface (surface of pipe) ) ([0193] “overlaid”; [0183] “overlaid” and “remote visual experience of the operation”; [0186]; [0104]; [0195] “provide real-time display of the SROV and its environment”; [0198] “maps”; [0225] “navigation, mapping or control”; [0177] “monitors SROV parameters (e.g., position, travel, routing through the conduit, etc.); and navigates the SROV”; [0076] “feedback of positioning, movement”; [0118] “sensors focusing on position, location”; [0128] “positioning sensor to indicate the position of travel”; [0132] “position, orientation”; [0138] “position (e.g., external references, transit, natural landmarks, or artificial landmarks from which SROV position may be computed relative to a map)”; [0142]; [0143]; [0183]; [0187]; [0198]; [0199]; [0200]; [0206]; [0225]; further citation details provided in independent claim).

Regarding claim 18 and claim 19, where claim 18 depends on claim 14 and where claim 19 depends on claim 18,
 Ghorbel as modified (see analysis of independent claim, which includes combination with Skrinde’s display means & analysis of relative position information as well as Garvey’s factual support for relative position based location including GPS) suggests  the inspection position circuit (hardware best shown in fig. 4, see segment 50 comprising integrated circuit 58; software best shown in fig. 5, see software architecture 100 comprising navigation module 150) is further structured to determine the relative position of the inspection robot (fig. 6, robot 10) in response to a reference position, (limitation of claim 19) wherein the reference position is selected from a list of positions consisting of: a global positioning system location, a specified latitude and longitude, a plant location reference, an inspection surface (surface of pipe) location reference, and an equipment location reference (Garvey: [0060] “identifying a location is typically relative to a reference point” and “global positioning system (GPS) is useful for identifying a location” and ”well known ways to locate”. Skrinde: [0138] “position (e.g., external references, transit, natural landmarks, or artificial landmarks from which SROV position may be computed relative to a map)”).

Regarding claim 20, which depends on claim 14,
 Ghorbel teaches wherein the inspection position circuit (hardware best shown in fig. 4, see segment 50 comprising integrated circuit 58; software best shown in fig. 5, see software architecture 100 comprising navigation module 150) is further structured to determine the relative position of the inspection chassis (chassis of robot 10) in response of the first passive encoder wheel (passive mode wheel for wheel-mounted optical encoder of drive/r module section) and the second passive encoder wheel (passive mode wheel for wheel-mounted optical encoder of drive/r module section).
Ghorbel is silent to wherein determining the relative position is in response to the encoder wheel circumferences.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned conventional determinations from circumference with Ghorbel’s navigation calculations thereby providing a known means for so calculating distance traveled (Examiner notes that fundamentally the circumference of a wheel is equivalent to the distance traveled by the wheel when the wheel turns one complete rotation). 
Therefore, Ghorbel as so modified by conventional knowledge suggests to an ordinary artisan wherein the inspection position circuit (hardware best shown in fig. 4, see segment 50 comprising integrated circuit 58; software best shown in fig. 5, see software architecture 100 comprising navigation module 150) is further structured to determine the relative position of the inspection chassis (chassis of robot 10) in response to a first circumference value (circumference value of first wheel) of the first passive encoder wheel (passive mode wheel for wheel-mounted optical encoder of drive/r module section) and a second circumference value (circumference of second wheel) of the second passive encoder wheel (passive mode wheel for wheel-mounted optical encoder of drive/r module section).

Allowable Subject Matter
Claim(s) 6 and 21-22 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 6,
 the prior art fails to disclose or motivate one skilled in the art to manufacture an apparatus for tracking inspection data comprising (omissions/paraphrasing for brevity/clarity; additional emphasis in italics) “a first drive module coupled to the inspection chassis, the first drive module…comprising a first passive encoder wheel and a first…sensor positioned in proximity to the first passive encoder wheel”, “a second drive module coupled to the inspection chassis…comprising a second passive encoder wheel and a second…sensor positioned in proximity to the second passive encoder wheel”, “an inspection position circuit” “…structured to determine the…position of the inspection chassis in response to a first circumference value of the first passive encoder wheel and a second wherein the first and second drive modules provide the first and second circumference values respectively to the inspection position circuit” in further combination with the remaining limitation(s) of the claim.
Regarding dependent claim 21,
 the prior art fails to disclose or motivate one skilled in the art to manufacture a system for viewing inspection data comprising (omissions/paraphrasing for brevity/clarity; additional emphasis in italics)
 “an inspection robot” and “at least two connectors, each connector comprising” “a connector body having a first end for coupling with a corresponding one of the drive modules and a second end for pivotally engaging the inspection chassis”, and “an electrical interface structured to couple an electrical power source from the inspection chassis to a power load of the corresponding drive module, and further structured to provide electrical communication between a controller positioned on the inspection chassis and at least one of a sensor, an actuator, or a drive controller positioned on the corresponding drive module”, and “a mechanical component defined, at least in part, by the connector body and structured to selectively and releasably couple the connector body to the inspection chassis” in further combination with the remaining limitation(s) of the claim.
Further dependent claim(s) 22 of the above indicated claim(s) is/are likewise indicated as comprising allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 and Prior Art Appendix accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856